DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to amendment received Sep. 27, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-6, 9, 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recite ”receive, via a communication circuit, information from an outside vehicle that is not part of the platooning group and stop receiving the information from the outside vehicle when the identification information of the outside vehicle does not match the identification information of the other platooning vehicle”.
The claims define the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Claims 1 and 11 state that the communication circuit receives information from an outside vehicle and stops receiving information from the outside vehicle when the identification information of the outside vehicle does not match the identification information of the other platooning vehicle. However, according to the specification, the communication circuit is a wireless interface such as v2v. As well known in the art, such wireless interfaces receive wireless signals and are not capable of selectively choosing to receive or stop receiving a wireless signals. The specification does not describe how the communication circuit is capable of receiving information from an outside vehicle and then stop receiving information specifically from the outside vehicle if the outside vehicle does not match the identification information of the other platooning vehicle.
3.	Applicant’s arguments have been fully considered but are not persuasive. Applicant argues in substance that the specification provides written description for the limitation “stop receiving the information from the outside vehicle when the identification information of the outside vehicle does not match the identification information of the other platooning vehicle” in para. 8, 18, 51 and 53 and that the control circuit is configured to stop receiving of the information and therefore the rejection under 35USC112(a) should be withdrawn.
	In response, claims 1 and 11 recite “control circuit configured to receive, via the communication circuit, information… the information including identification information of the outside vehicle; process the information received from the outside vehicle when the identification information of the outside vehicle matches identification information of the another platooning vehicle… and stop receiving the information from the outside vehicle when the identification information of the outside vehicle does not match the identification information of the other platooning vehicle”. 
	According to claims 1 and 11, the control circuit receives “information from an outside vehicle” and processes the received information to determine whether the identification information of the outside vehicle matches the identification of the another platooning vehicle. The claim then recites “stop receiving the information of the outside vehicle”. First, according to claims 1 and 11, the claimed “information” was already received by the control circuit and processes to determine whether the identification information matches. It is not clear how a control circuit to receive information and process said information and then stop receiving said received and processed information. Second, assuming that the claim intended to recite that the control circuit is configured to stop receiving “additional information” from the outside vehicle, the specification does not describe a method or program that is capable of stopping the control circuit from receiving additional information from the another vehicle without actually processing the information to determine the identification information of the additional information. A control circuit may be capable of stopping the “processing” of information based on the identification information but not stopping the “receiving” of the information. Therefore, the rejection of claims 1-6, 9, 11-14 under rejected under 35 U.S.C. 112(a) is proper.
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663